— Application by Jesse Cohen, a disbarred attorney who was admitted by this court under the name Julius Jesse Cohen, on October 20, 1954, and who was disbarred by order of this court, dated February 25, 1963, for reinstatement as an attorney and counselor at law. The matter was referred to the Committee on Character and Fitness for the Second Judicial Department, to investigate, hear and report, together with' its findings on whether appellant has complied with the order of disbarment and presently possesses the character and fitness requisite for an attorney and counselor at law. The committee’s report has been received and this court concurs in its report and recommendation and adopts same. The application for reinstatement is granted on condition that applicant completes a Bar review course; upon proof that the condition has been complied with, the clerk of this court is directed to restore the name of Julius Jesse Cohen to the roll of attorneys and counselors at law. Mollen, P. J., Damiani, Titone, Lazer and Brown, JJ., concur.